Name: Commission Regulation (EC) No 1660/2003 of 19 September 2003 amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 (Ossau-Iraty)
 Type: Regulation
 Subject Matter: marketing;  consumption;  regions of EU Member States;  means of agricultural production
 Date Published: nan

 Avis juridique important|32003R1660Commission Regulation (EC) No 1660/2003 of 19 September 2003 amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 (Ossau-Iraty) Official Journal L 234 , 20/09/2003 P. 0010 - 0011Commission Regulation (EC) No 1660/2003of 19 September 2003amending the specification of a name appearing in the Annex to Regulation (EC) No 1107/96 (Ossau-Iraty)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 692/2003(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, the French authorities have requested in respect of the name "Ossau-Iraty", registered as a protected designation of origin by Commission Regulation (EC) No 1107/96 of 12 June 1996 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(3), as last amended by Regulation (EC) No 1571/2003(4), the amendment of the method of production and of the national legal requirements.(2) Following examination of this request for amendment, it has been decided that the amendments concerned are not minor.(3) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and since the amendments are not minor, the Article 6 procedure applies mutatis mutandis.(4) It has been decided that the amendments in this case comply with Regulation (EEC) No 2081/92. No statement of objection, within the meaning of Article 7 of the Regulation, has been sent to the Commission following the publication in the Official Journal of the European Union(5) of the amendments.(5) Consequently, these amendments must be registered and published in the Official Journal of the European Union,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex to this Regulation are hereby registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 99, 17.4.2003, p. 1.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 224, 6.9.2003, p. 17.(5) OJ C 252, 12.9.2001, p. 16 (Ossau-Iraty).ANNEXFRANCEOssau-IratyMethod of production:The authorised breeds of sheep are specified: Basque-bÃ ©arnaise or Manech black or red head (in place of: "traditional breeds").National requirements:For: "Decree of 29 December 1986",read: "Decree on the designation of origin 'Ossau-Iraty'".